DETAILED ACTION
Status of the Claims
	Claim 18 is cancelled. Claims 58-59 are new. Claims 17, 19-22, 32, and 34-59 are pending in this application. Claims 17, 19-22, 32, and 34-59 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/AU2018/050541 filed on 06/01/2018, which claims priority from the foreign application # AU2017902108 filed on 06/02/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2022 has been entered.
 Rejections Withdrawn
	The 35 USC 103 rejection over claims 17-22, 32, and 34-46 over Ni and Yeh evidenced by Altschuler and Springer, is withdrawn per Applicant’s amendments made to instant claim 17. 
Claim Objection
	Claims 46 and 51 are objected to for the recitation of “optionally hectorite” in a group of options.  The applicant may simply say “hectorite” (adding an agent, hectorite, laponite or alpha-calcium sulphate”.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32, 36, 42, 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 is indefinite for the recitation of “ground nacre has a particle size of between 400 um and 50” without providing units for the 50 value.  The other options for units would be nm, micrometer or mm.  It is unclear which units the applicant intends to use for the value of 50, which appears after the 400 um value.  For the purpose of compact prosecution, the examiner will consider this as 50 micrometers. 
Claims 36, 42, and 44 are indefinite for the recitation of “a ratio of 4:10” or “a ratio of 6:9:5, …” without defining or providing units for the ratio.  The specification talks about using weight or volume amounts in measuring components, but does not define “a ratio” as a particular type of ratio.  Additionally, the art uses moles/molarity when talking about amounts of substances, particularly those being reacted.  For the purpose of compact prosecution, if the prior art teaches a ratio that meets the limitation, it will read on the claim regardless of units.  Applicant may amend the claim to indicate the type of ratio (weight, volume, etc).  Applicants need to include a description of the ratio as appropriate to the claims (weight ratio, volume ratio, molar ratio, w/v ratio, or etc).  The ratios will be read in the order that the components are presented in the claim.  If applicant intends the ratios to be in an alternative order, then applicant should amend the claim accordingly.   
Claim 45 is indefinite for the recitation of “wherein disodium hydrogen phosphate solution is reacted with other reactants in a solution: reactant ratio…” as this does not clearly provide which reactants are to be part of the ratio percentages or the units for the ratio since ratios may be one unit to a different unit).  For example, one ratio could be disodium hydrogen phosphate to the total of all reactants, another ratio could be other reactants except disodium hydrogen phosphate to the total of all reactants, and yet another ratio can be any reactant mentioned in previous claims (e.g. brushite, nacre, carbonate apatite) to any one or more of the other possible reactants).  For the purpose of compact prosecution, the examiner will consider this as the weight percent of disodium hydrogen phosphate to the total of all the reactants.  

Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 47-51 and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce J. Simon et al (US 20060233849 A1, publication date: 10/19/2006, previously cited) (Hereinafter Simon) and Nan-Hui Yeh (US20100154681 A1, publication date: 06/24/2010, previously cited) (Hereinafter Yeh).  
	Regarding claim 47, Simon teaches a bone graft material (abstract) comprising demineralized bone matrix (DBM) (claim 5) as nacre (claim 6) particles (para 64), calcium matrix component (claim 1) wherein the calcium matrix component comprises dicalcium phosphate dihydrate (brushite) (claim 2), calcium carbonate apatite (also known as carbonate apatite) (para 32) and substituted hydroxyapatites such as F substituted hydroxyapatites (para 40). 
	Regarding claim 48, Simon teaches calcium hydroxyapatite (also known as hydroxyapatite) (claim 2). 
	Regarding claim 49, Simon teaches calcium replaced homologs which are homologs of calcium hydroxyapatites (para 36) comprising the substitution of strontium (para 39) which results in strontium substituted hydroxyapatite. 
	Regarding claim 50, Simon teaches both strontium substituted hydroxyapatite (para 39) and F substituted hydroxyapatite (para 40). 
	Regarding claim 51, Simon teaches many additional agents (para 41-43). Since hectorite, laponite or alpha-calcium sulphate are listed as optional, these are not required to be met by Simon.
	Regarding claim 54, the language of “a peak load of greater than 45 N or a compressive strength of greater than 2.3 MPa” in the instant claim is interpreted as an inherent property of the product being claimed. Thus, even though Simon is silent on properties such as peak load and compressive strength, absent evidence of the contrary, the instant claim limitations are met by Simon. 
	Regarding claim 55, Simon teaches bone graft materials to be used as implants (para 1). 
	Regarding claim 56, Simon teaches nacre to have a particles size from about 100 to about 500 microns (para 68). 
	Regarding claim 57, Simon teaches nacre to have a particle size from about 10 to about 100 microns (para 68). 
	Regarding claim 47, Simon does not teach “wherein said substitute composition has a final setting time (Tf) of 60 min to 120 min”.
	Regarding claim 47, Yeh teaches “a method for manufacturing a biomedical bone filler” for “biomedical hemihydrate calcium Sulfate” (abstract, claim 1) comprising the steps of “(p) carrying out a hardening process on said slurry of bone cement and measuring a compression strength of said slurry bone cement during said hardening process” (claim 1) prior to formation of “cement” (claim 1, step (o)). Yeh reports final setting times in table 1 (60-69 min) that meet the instant claim limitations. Yeh provides for slag with diameter of less than 200 microns and from 50 micron to 200 micron (paragraph 108 and claim 6 of Yeh).  Note tablets of Yeh are broken into granules and slag for making the cement (paragraphs 73-74).  
Additionally, regarding claim 54, Yeh discloses compressive strength (MPa) for its products ranging from 7.69 to 18.73 (table 1) which all meet the instantly claimed value of 2.3 MPa. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the teachings of Simon with the teachings of Yeh and achieve the instant invention. Even though Simon doesn’t disclose specific examples that meet all the instant invention limitations, the specification of Simon, provides all the necessary teachings (such as the specific compounds listed in instant claim 47) that would allow one of ordinary skill in the art to achieve the instant invention through routine experimentation and optimization. For example, Simon provides the different calcium phosphate and substituted hydroxyapatite compounds as potential components of the calcium matrix component (para 23-40). One would incorporate these compounds into the Markush group provided in claim 2 of Simon. While it is true that Yeh’s method is concerned mainly with calcium sulfate hemihydrate (as opposed to instantly claimed brushite, aka dicalcium phosphate dihydrate), Yeh’s broad disclosures cover other types of calcium based bio-cement products. For instance, Yeh teaches dicalcium phosphates for use in orthopedics and dental replacement (para 37). Furthermore, Yeh teaches “Calcium phosphate has excellent resorption ability… and the hydrogen and oxygen based hydroxyapatite (HAp) have compressive strength of about 30 MPa and are preferred for supporting minor load” (para 26). Thus, Yeh establishes that, based on the specific treatment goals, various calcium based cement products can be used in the medical setting. It is established above in the body of the rejection that Simon teaches its invention as a bone graft material (abstract) comprising calcium matrix component. While Simon doesn’t disclose specifics regarding hardening time beyond stating “The phrase “bone paste' refers to a slurry or semi-solid composition of any consistency that hardens to form a solid structure” (para 22), in combination with Yeh, one of ordinary skill in the art would carry out experimentation on the Simon product to achieve desired products with features that would meet instantly claimed values. 
	
	Claims 47-48 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Sung-Tsuen Liu et al (US 20120207839 A1, publication date: 08/16/2012, previously cited) (Hereinafter Liu) and Nan-Hui Yeh (US20100154681 A1, publication date: 06/24/2010, previously cited) (Hereinafter Yeh), evidenced by Gabriela A. Farfan et al (Mineralogy of Deep-Sea Coral Aragonites as a Function of Aragonite Saturation State, Frontiers in Marine Science, publication date: 12/10/2018, previously cited) (Hereinafter Farfan). 
	In regards to claims 52 and 53, these claims will be reads as being toward weight percent as this is typically how measurements of components to be combined for compositions are done.   
	Regarding claims 47-48, Liu teaches a composition as a hard tissue replacement material or substitute material (abstract) comprising bioceramics (abstract) wherein the bioceramics are selected from calcium phosphate ceramics and calcium carbonate ceramics and a combination thereof. Liu also teaches that said calcium phosphate ceramics are selected from dicalcium phosphate dehydrate (brushite), hydroxyapatite, substitute apatite (interpreted as substituted hydroxyapatite since the hydroxyl can be the constituent that is substituted making it substituted apatite) (claim 7), and carbonate apatite (para 24). Regarding the “nacre” limitation, Liu teaches that said calcium carbonate ceramics can be natural mineral such as coral (para 24). The instant specification defines nacre as “Nacre is an organic/inorganic biocomposite of aragonite mineral comprising calcium carbonate (CaCO3) and bioactive agents” (page 11). The instant specification also uses nacre and aragonite interchangeably as “nacre (aragonite)” in Table 1. Thus any composition that comprises aragonite is interpreted as meeting “nacre” limitation. Farfan provides the evidence that coral comprises aragonite which comprises calcium carbonate (page 2 introduction). Since Liu teaches calcium carbonate from coral in a granule form (para 24), the “nacre particles” limitation is met. 
	Regarding claims 52-53, Liu teaches that any of the above recited compounds can be between about 5% and 75% by weight of bioceramics which are calcium carbonate and calcium phosphate minerals (claim 2, para 23). Thus, the instant claimed ranges for nacre particles, brushite, carbonate apatite and substituted hydroxyapatite are within the concentrations taught by Liu.
	Regarding claim 47, Liu does not teach “wherein said substitute composition has a final setting time (Tf) of 60 min to 120 min”.
Regarding claim 54, Liu teaches compressive strength values that are outside the instant claimed range (para 48 table). 
	Regarding claim 47, Yeh teaches “a method for manufacturing a biomedical bone filler” for “biomedical hemihydrate calcium Sulfate” (abstract, claim 1) comprising the steps of “(p) carrying out a hardening process on said slurry of bone cement and measuring a compression strength of said slurry bone cement during said hardening process” (claim 1) prior to formation of “cement” (claim 1, step (o)). Yeh reports final setting times in table 1 (60-69 min) that meet the instant claim limitations. 
	Regarding claim 54, Yeh discloses compressive strength (MPa) for its products ranging from 7.69 to 18.73 (table 1) which all meet the instantly claimed value of 2.3 MPa. 
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the teachings of Liu with the teachings of Yeh and achieve the instant invention. Liu teaches compositions that are useful as a hard tissue replacement material or substitute material (abstract) concerned with making up compositions for bone repair (para 7 of Liu). Thus, one would be motivated to use the instructions given in the Liu specification with a reasonable expectation of successfully achieving a substitute material while meeting all of the instant invention limitations. As recited above, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A)). While it is true that Yeh’s method is concerned mainly with calcium sulfate hemihydrate (as opposed to instantly claimed brushite, aka dicalcium phosphate dihydrate), Yeh’s broad disclosures cover other types of calcium based bio-cement products. For instance, Yeh teaches dicalcium phosphates for use in orthopedics and dental replacement (para 37). Furthermore, Yeh teaches “Calcium phosphate has excellent resorption ability… and the hydrogen and oxygen based hydroxyapatite (HAp) have compressive strength of about 30 MPa and are preferred for supporting minor load” (para 26). Thus, Yeh establishes that, based on the specific treatment goals, various calcium based cement products can be used in the medical setting. It is established above in the body of the rejection that Liu teaches a composition as a hard tissue replacement material or substitute material (abstract) comprising bioceramics (abstract). While Simon doesn’t disclose specifics regarding hardening time for its products, in combination with Yeh, one of ordinary skill in the art would carry out experimentation on the Liu product to achieve desired products with features that would meet instantly claimed values.
New Rejection 
Claims 17, 19-22, 32, 34-46 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Ming Ni et al (Nacre surface transformation to hydroxyapatite in a phosphate buffer solution, Biomaterials 24 (2003) 4323–4331, publication date: 2003, previously cited) (Hereinafter Ni) and Nan-Hui Yeh (US20100154681 A1, publication date: 06/24/2010) (Hereinafter Yeh), evidenced by Nir Altschuler (US 10342897 B2, date of patent: 07/09/2019, effective filing date: 05/28/2015, previously cited) (Hereinafter Altschuler), also evidenced by Springer (Annexure: Buffers, Solutions and Miscellaneous Procedures, downloaded in December 2021, previously cited) (Hereinafter Springer), also evidenced by Yaping Guo et al (Transformation of nacre coatings into apatite coatings in phosphate buffer solution at low temperature,  Journal of Biomedical Materials Research, Published online 9 November 2007 in Wiley InterScience) (Hereinafter Guo). 
	In regards to claim 38, this claims will be reads as being toward weight percent as this is typically how measurements of components to be combined for compositions are done.   
Applicant has amended instant claim 17 by adding “and unreacted ground nacre” to the first process step, adding “to a particle size of about 1 µm or more” to the second process step and adding “which substitute composition comprises unreacted nacre, unreacted brushite, and carbonate apatite” to the third process step of the product-by-process claim. Applicant also amended instant claim 17 by deleting “wherein said substitute composition has a final setting time (Tf) of 60 min to 120 min” from the claim. Applicant also added new claims 58-59. In claim 58, Applicant claims “wherein said substitute composition has a final setting time (Tf) of 60 min to 120 min”. In claim 59, Applicant claims “wherein the composition is in particulate form and comprises hydroxyapatite on the particle surface.”
Claim 17 is a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113 I). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, any prior art invention that structurally meets the limitations of the instant claim product will render the instant invention obvious.
Regarding the instant preamble of “a substitute composition for repairing a calcified tissue”, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation") (MPEP 2111.02 II). Thus “for repairing a calcified tissue” is interpreted as the intended use of the claimed composition which is not deemed to be a functional limitation. Regarding the “substitute” language, it is also deemed as an intended use of the claimed composition resulting in the interpretation of the instant composition as being used for substituting a calcified tissue. Instant claim 17 reads on a composition of particulate nacre and particulate brushite wherein the “monocalcium phosphate” that is recited is merely a reactant in the method to make “brushite” and the “disodium hydrogen phosphate” that is recited is merely a reactant in the method to make Hydroxyapatite (HAP) form on the particle surface. Said reactants as well as ratios/concentrations/pH associated with such reactants are not required to be met by prior art if the prior art achieves brushite and HAP. Regardless, for the purposes of compact prosecution, any method step taught by Ni that meets the steps provided in the instant claims will be recited below. 
Regarding claim 17, Ni discloses particulate nacre with particulate brushite and HAP on the surface of the particulate nacre (Fig 2a, 2b, table 1). Ni’s composition being used as a substitute for repairing calcified tissue is inherent since Ni teaches “Previous work has shown that nacre is an osteoinductive (bone inducing) material and can initiate bone formation both in vivo and in vitro” (page 4323 left column lines 5-8). Specifically, Ni teaches reacting nacre in phosphate solution wherein the result of said reaction is nacre surface conversion from an aragonite phase to a hydroxyapatite (HAP) phase (abstract), wherein the said phosphate solution is citrate-phosphate buffer (page 4324 right column line 30). After the said reaction, Ni teaches that calcium phosphate is present on the nacre samples (page 4326 left column line 5) wherein one of the calcium phosphate is dicalcium phosphate dehydrate (DCPD) (page 4326 right column lines 3-4). Altshuler evidentiary reference provides the evidence that dicalcium phosphate dehydrate (DCPD) is brushite cement (col 55 lines 26-27). Ni teaches that the nacre used in the process are nacre powder (page 4324 right column line 24) thus meeting the instant limitation of “ground nacre” which is interpreted as nacre powder after the nacre being grinded or crushed. Of note, even though the brushite (DCPD) in Ni is not produced by the step in the instant claim which is “reacting ground nacre, monocalcium phosphate, and water to produce brushite” (instant claim 17), since Ni’s composition comprises DCPD on the nacre powder as a result of its own process, the instant limitation is met structurally due the instant claim being a product-by-process claim (as opposed to a method claim). Regardless, it is important to note that monocalcium phosphate is found in the composition comprising nacre powders (figure 6). Absent evidence of the contrary, the brushite that is found on the nacre powders would have been formed by the reaction between the nacre powders and said monocalcium phosphate. Regarding the “unreacted ground nacre” that is produced along with “brushite” by reacting ground nacre, monocalcium phosphate, and water”, Ni teaches powder nacre samples nc5, nc7 and nc14 (the numbers corresponding to number of days the samples were soaked) with varying ratios of “Ca/P” and “O/Ca” (table 2 of Ni). This is interpreted as there being unreacted nacre during HAP formation meaning while brushite (DCPD) is being formed (table 1) there are unreacted nacre present in the samples, thus meeting the claim limitation. Regarding the “grinding the brushite to a particle size of about 1 µm or more” limitation of the instant claim, again, since the brushite is present on the nacre powders, it is interpreted such that the brushite found on the nacre samples in Ni are “ground brushite” as crystals or powders, as opposed to a structure that is whole. Regarding the “1 µm or more” particle size limitation for the brushite, since the nacre powder particle sizes are equal or less than 100 µm (page 4324 right column) and since brushite is formed on these samples, absent evidence of the contrary, there would be brushite crystals formed with a particle size of about 1 µm or more on the nacre particles. Regarding the “reacting ground nacre with the ground brushite in disodium hydrogen phosphate solution” step of the instant claim, it is evident by the Ni teachings that nacre powders “react” with the brushite which are found together in the Ni invention. The word “react” is interpreted as the two components being attached physically which is achieved by the Ni teachings (table 1). Regarding the “disodium hydrogen phosphate solution” limitation of the instant claim, even though Ni doesn’t specify what citrate-phosphate buffer (page 4324 right column line 30) constitutes or where it is acquired from (or how it is made), Springer evidentiary reference provides the evidence that traditional Citrate-Phosphate Buffers comprise disodium hydrogen phosphate (page 285 right column). Thus, Ni meets the “disodium hydrogen phosphate solution” limitation especially since instant claim 18 comprises hydroxyapatite (HAP) on the surface of the particles which is interpreted to be as a result of the steps from instant claim 17. Ni teaches that HAP is achieved on the particle surface (abstract, table 1) wherein the nacre is in powder form (particulate) upon reacting with Citrate-Phosphate Buffer (disodium hydrogen phosphate solution) and while also comprising brushite within the composition. Regarding the instantly claimed “substitute composition comprises unreacted nacre, unreacted brushite, and carbonate apatite” limitation, evidentiary reference Guo teaches also discloses nacre powders being soaked in PBS similar to Ni (Figure 3 of Guo). Importantly, Guo provides that there are unreacted nacre on day 1 of PBS soak. Guo teaches “After soaking in PBS for 1 day, the nacre coatings are converted mainly to the apatite coatings with some unreacted aragonite” (page 514 of Guo, figure 5b) and “The average Ca/P molar ratio for the apatite coatings converted from the nacre coatings by treatment with PBS for 1 day is 1.93 due to the presence of unreacted nacre powders” (page 516 right column of Guo). Thus Guo clearly established that Ca/P ratio is indicative of how much of nacre (aragonite) is converted to HAP (being reacted). Since Ni discloses Ca/P ratios that increase up to day 7 (from N/A to 1.78) then decrease at day 14 (to 1.58) (table 2 of Ni), it is interpreted such that there is unreacted nacre at the end of the soaking process in Ni. Regarding “unreacted brushite” limitation, there is no evidence in Ni that the brushite (DCPD) achieved (provided in table 1 of Ni) is reacted, thus meeting the claim limitation. Regarding “carbonate apatite”, evidentiary reference Guo provides that there are “carbonated apatite coating converted from the nacre coating in PBS” (page 518 right column of Guo), thus even though Ni is silent on carbonate apatite, absent evidence of the contrary, the process by which Ni treats nacre powders would also result in carbonate apatite formation. Regarding the instantly claimed “wherein the ground nacre has a particle size of 50 µm or more” limitation, Ni teaches that the nacre powders used have a particle size of less than or equal to 100 µm (page 4324 right column line 25). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). The instantly claimed range of 50 µm or more overlaps with the Ni’s teaching of less than or equal to 100 µm.
Regarding claim 19, “set at” language is interpreted as the substitute product of instant claim 17 being incubated in an environment that has 100% humidity and at 37 °C. Since this is a method step and doesn’t structurally modify the instant product, even though Ni is silent on such an incubation step, Ni structurally meets all the limitations of the instant invention.
Regarding claim 21, Ni teaches that “the surface of nacre was completely covered by an HAP layer and is desirable for biomaterial implant applications” (page 4329 left column lines 16-18) which meets the instant claim limitation of “implantable). 
Regarding claim 32, Ni teaches that the nacre powders used have a particle size of less than or equal to 100 µm (page 4324 right column line 25). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). Thus, Ni’s teaching of a nacre powder (ground) particle size of less than or equal to 100 µm meets the instant claim’s limitation of “wherein the ground nacre has a particle size of 400 µm or less or 200 µm or less”. 
Regarding claim 34, the instantly claimed range of 50 µm to 400 µm or 50 µm to 100 µm overlaps with the Ni’s teaching of less than or equal to 100 µm.
Regarding claim 35, Ni teaches brushite (DCPD) particles (table 1) on the surface of nacre particles wherein the particles that are visualized in figure 2(b) comprise particles (some of which are brushite) that are between 10 and 100 microns (see the 50 micron scale on figure 2(b)). Absent evidence of the contrary, instant claim brushite size range limitations are met. 
Regarding claim 36, even though Ni is silent on the ratio of nacre powders and the monocalcium phosphate found in the composition, since the instant invention’s product’s structural limitations are met by Ni (achieving brushite on nacre powders), Ni meets the instant claim limitation.  
Regarding claim 37, Ni recites a pH value of 7.4 (page 4324 right column lines 30-31) for the solution and provides a range of pH values in figure 6 between pH 3-9 to show the solubility for different calcium phosphates, which overlaps with the instant claimed range.
Regarding claim 38, Springer evidentiary reference provides the evidence that common citric acid phosphate buffers comprise 3.56 g of disodium hydrogen phosphate in 100 mL of water (page 285 right column) which is 3.56% solution. 
	Regarding claim 39, Ni teaches that the nacre powder surfaces transform to HAP in the phosphate solution at room temperature (abstract, page 4324 right column lines 5-6) which meets the instant limitation of “the ground nacre and ground brushite are reacted at room temperature”. 
Regarding claim 40, since as discussed above, brushite is achieved via a different process, the method step of “drying the brushite before grinding the brushite” does not hold patentable weight since the instant invention is drawn to a product and the recited step is a step of a product-by-process claim. 
Regarding claim 41, the step of “separating” is a step in the product-by-process claim directed to how to make the Hydroxyapatite (HAP) and since Ni achieves HAP on the nacre surface this claim limitation is met.
Regarding claim 42, even though Ni is silent on the ratio of nacre powders and the brushite found in the composition, since the instant invention’s product’s structural limitations are met by Ni (achieving HAP on nacre powders), Ni meet the instant claim limitations.  
Regarding claim 43, Ni teaches that tetracalcium phosphate is found in the product (page 4327 left column lines 22-25, fig 6) which would take part in the reacting of ground nacre with ground brushite in disodium hydrogen phosphate solution.
Regarding claim 44, as discussed above, Ni meets the limitations for the instant inventions structural components “ground nacre, ground brushite, and tetracalcium phosphate”. Ni is silent about the ratio of nacre powders to these components. However, the instant claim limitations are in regards to a method step to produce the instant product (product-by-process), thus absent evidence of the contrary, the instant claim limitations are met by Ni since Ni produces the product achieved in instant claim 17.
Regarding claims 45, the broad limitation of “other reactants” is interpreted as any other reactant found in the solution of disodium hydrogen phosphate (citrate-phosphate buffer or CPBSz taught by Li). Figure 7 of Ni provides other reactants such as Carbon (C) found in said solution at about 40% on day 1 which meets the instant limitation.
Regarding claim 46, the broad limitation of “an agent” is interpreted as any other agent found in the composition. Figure 7 of Ni provides other agents such as Carbon (C) found in said solution at about 40% on day 1 which meets the instant limitation. It is important to note that the instant claim lists hectorite, laponite or alpha-calcium sulfate as optional meaning these compounds do not need to be met by the prior art.
Regarding claim 59, Ni teaches as discussed above. 
Regarding claim 20, Ni does not disclose a peak load or a compressive strength value. 
Regarding claim 22, Ni does not teach an initial setting time for the composition. 
Regarding claim 58, Ni does not teach “wherein said substitute composition has a final setting time (Tf) of 60 min to 120 min”. 
Regarding claim 20, Yeh discloses compressive strength (MPa) for its products ranging from 7.69 to 18.73 (table 1) which all meet the instantly claimed value of 2.3 MPa. 
Regarding claim 22, Yeh discloses initial setting times ranging from 11-19 min (table 1). This is outside the range of 30-90 min that is instantly claimed. However, it is the disclosed method of hardening which is “After mixing the composite consist according to the particle ratio shown in the above table, 7.5gm of the composite consist from each group is mixed with 3 cc of deionized water for 60 seconds” (para 113) that obviates the instantly claimed values for initial and final setting times. The instantly claimed ranges for setting times are deemed conditions that can be optimized through routine optimization. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.") (MPEP 2144.05 II A). Upon carrying out a hardening process, Yeh teaches “(q) comparing said measured compression strength relative to a blank compression strength, wherein said blank compression strength is measured after Solidification of said bone cement at the optimum water ratio; and (r) adjusting the optimum water ratio when said measured compression strength is not compatible with said blank compression strength until said measured compression strength is compatible with said blank compression strength” (claim 1). Thus, it is deemed that one of ordinary skill in the art would optimize the Ni product by relying on Yeh’s teachings and achieve the instantly claimed initial setting time via changing the amounts of the components added prior to measurements. An initial setting time value of 30 min could be achieved via this method for Ni’s composition when one is interested producing a cement that requires it to say malleable for 30 min during a surgical operation that requires a 30 min time frame until the product hardens. 
Regarding claim 58, Yeh teaches “a method for manufacturing a biomedical bone filler” for “biomedical hemihydrate calcium Sulfate” (abstract, claim 1) comprising the steps of “(p) carrying out a hardening process on said slurry of bone cement and measuring a compression strength of said slurry bone cement during said hardening process” (claim 1) prior to formation of “cement” (claim 1, step (o)). Yeh reports final setting times in table 1 (60-69 min) that meet the instant claim limitations. Yeh provides for slag with diameter of less than 200 microns and from 50 micron to 200 micron (paragraph 108 and claim 6 of Yeh).  Note tablets of Yeh are broken into granules and slag for making the cement (paragraphs 73-74).  
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the teachings of Ni with the teachings of Yeh and achieve the instant invention. While it is true that Yeh’s method is concerned mainly with calcium sulfate hemihydrate (as opposed to instantly claimed brushite, aka dicalcium phosphate dihydrate), Yeh’s broad disclosures cover other types of calcium based bio-cement products. For instance, Yeh teaches dicalcium phosphates for use in orthopedics and dental replacement (para 37). Furthermore, Yeh teaches “Calcium phosphate has excellent resorption ability… and the hydrogen and oxygen based hydroxyapatite (HAp) have compressive strength of about 30 MPa and are preferred for supporting minor load” (para 26). Thus, Yeh establishes that, based on the specific treatment goals, various calcium based cement products can be used in the medical setting. It is established above in the body of the rejection that Ni teaches its invention to be “desirable for biomaterial implant applications” (page 4329 left column lines 16-18). While Ni doesn’t go as far as actually manufacturing a cement product with optimized features such as its strength and setting times, in combination with Yeh, one of ordinary skill in the art would carry out experimentation on the Ni product to achieve desired products with features that would meet instantly claimed values. 
Response to Arguments
The arguments against the rejection that is withdrawn is now moot. However, since the new USC 103 rejection includes references from the rejection that is withdrawn, Applicant’s arguments against those references will also be addressed.
Regarding the USC 103 over claims 17-22, 32, and 34-46 over Ni and Yeh, Applicant argues the following:
“Applicant submits that, contrary to the Examiners statement that "the "monocalcium phosphate" that is recited is merely a reactant in the method to make "brushite" and the "disodium hydrogen phosphate" that is recited is merely a reactant in the method to make Hydroxyapatite (HAP) form on the particle surface", but, rather, are important reactants that provide an end product that is distinct from that described in Ni and/or Yeh separately or combined. More importantly, neither Ni nor Yeh separately or combined teach towards the claimed substitute composition.
As previously submitted, the Applicant's invention is a more rigorous chemical reaction than the reactions disclosed in Ni, which results in a product far different from that of Ni. The Applicant's invention is based on a two-step dissolution and precipitation reaction. The start material is naturally occurring nacre that is ground to a particle size of 50 µm or more, which is then reacted with calcium phosphate to produce a mixture comprising brushite crystals and unreacted ground nacre. The brushite crystals are then ground to a particle size of about 1 pm or more. The ground brushite is then mixed with ground nacre in the presence of disodium hydrogen phosphate solution such that it reacts to form the claimed substitute composition. It is important to note that the substitute composition produced by the method comprises particles of nacre and brushite that are of different sizes. This means that the reactions that take place in situ have different effects because of the size of the particles. These different reactions lead to the end-product that is claimed. The end result is a substitute composition that comprises unreacted nacre, unreacted brushite, and the reactant being carbonate apatite. When tetracalcium phosphate is included in the method a fourth product is produced which is the hydroxyapatite (HAP). 
These differences are germane to patentability because the Applicant's claimed substitute composition is composed of different calcium salts that degrade at different rates within the body. 
As previously presented, Ni teaches the ability of nacre to transform to hydroxyapatite (HAP) in vitro at room temperature and they proposed this transformation took place at the surface of the nacre via an ion-exchange process. They accomplished this transformation by immersion of nacre particles in a phosphate buffered solution (PBS). In the PBS, calcium ions were released from the nacre surface where they reacted with phosphate ions in the buffer solution. These reactants then precipitated as HAP on the nacre surface. The process described by Ni happens gradually over a relatively long time-period (14 days) in the PBS solution (see, for example, page 4324, 2nd column, lines 32-35 of Ni). The final product of this process was separated out as small nacre particles coated with a thin layer of HAP (see, for example, the section entitled discussion on page 4327, 2nd column lines 22 to page 4328 2nd column). The Examiner interprets Ni as demonstrating that HAP can be deposited on nacre powders, which they contend is akin to the present invention, i.e., the products are indistinguishable. Applicant respectfully submits that this is not correct. 
Ni does not teach the use of ground nacre and ground brushite having particle sizes that are different. Ni does not teach reacting ground nacre with calcium phosphate to produce brushite crystals that are then separately ground. Ni does not teach to mix ground nacre, ground brushite and disodium hydrogen phosphate solution together to produce a mixture comprising unreacted nacre powder, unreacted brushite and the reactant carbonate apatite. Ni does not teach the inclusion of tetracalcium phosphate to produce hydroxyapatite, wherein different sized particles of each element has a different dissolution rate in vivo. 
Yeh does not solve the deficiencies of Ni in that Yeh teaches the use of hemihydrate calcium sulfate salts. Yeh's invention comprises a first step which sees hemihydrate calcium sulfate hydrated to form granules and slag, which are then embedded into their final composition, by the hardening of the second step of hemihydrate calcium sulfate hydration. The purpose of having the first step reaction is to increase the hardness of the composition; however, the composition produced by the Yeh process is comprised on hemihydrate calcium sulfate salts that have been reported to have a rapid resorption rate, which is sometimes unpredictable (see, for example, Thomas MV, Puleo DA. Calcium sulfate: properties and clinical applications. J Biomed Mater Res B Appl Biomater. 2009;88:597-610. doi:10.1002/jbm.b.31269). Thus, a person of ordinary skill in the art, looking towards producing a product as claimed in the present invention would not look to combine a document (Yeh) that discloses a rapidly absorbed product with Ni which teaches a uniform nacre powder coated with HAP.”
Applicant’s arguments are acknowledged but not found persuasive. It is important to reiterate that the instant claim 17 is a product-by-process claim and not a method claim. The rules that govern product-by-process claims are provided above. It is explained above in the rejection that Ni meets the “unreacted nacre, unreacted brushite, and carbonate apatite” limitations of the instant claim 17 along with particle size limitations which are the structural limitations of the instant claim. The process steps are met to the extent provided by Ni which are discussed above. Applicant’s arguments concerning specific method steps are not persuasive for the sole reason that the instant claim is a product claim. Furthermore, Applicant’s some arguments do not align with the scope of the instant invention. For instance, Applicant argues “It is important to note that the substitute composition produced by the method comprises particles of nacre and brushite that are of different sizes”, but instant claim 17 claims brushite particle sizes of about 1 µm or more and ground nacre particle size of 50 µm or more, meaning Applicant is also claiming brushite and nacre particle sizes that are about the same (for instance 50 µm for both brushite and nacre particles). Regarding Applicant’s arguments against Yeh, one would rely on Yeh merely for the purposes of achieving setting time and compressive strength values for a cement product used in biomaterial implant applications which are deemed routinely optimizable properties of the Ni invention. Applicant’s argument of Yeh invention comprising potentially unpredictable rapid resorption rate is not found to be a convincing reason for why one of ordinary skill in the art would not rely on it to modify Ni. As explained above, since Ni doesn’t give specifics in regards to manufacturing a biomaterial product with optimized features such as its strength and setting times, one would rely on Yeh to optimize Ni’s product to have desirable strength and setting times. 
In order to overcome the USC 103 rejection over Ni and Yeh, Applicant may amend instant claim 17 to comprise limitations (including particle sizes) provided in instant specification table 5 (page 26 of instant specification) and instant claim 58. This is because instant specification table 5 provides evidence of criticality (particle size being critical for setting time) when using nacre particles that are <200 µm, re-ground brushite particles that are <30 µm, and tetracalcium phosphate particles that are between 2-20 µm over nacre particles that are <200 µm, brushite particles that are <200 µm, and tetracalcium phosphate particles that are <70 µm. This would make the instant claim 17 commensurate in scope with the data provided for evidence of criticality regarding setting times. With such amendment, Applicant’s arguments regarding differentiating the instant invention from Ni’s teachings would have support from the instant claims and overcome the rejection under Ni and Yeh. 
Regarding the USC 103 rejection over claims 47-51 and 54-57 over Simon and Yeh, Applicant argues the following:
“As presented previously, Simon merely provides laundry lists of possible alternatives without any direction to how these might be combined, reacted or used. There is no direction to have different sized particles of nacre, brushite and reactants such as carbonate apatite and/or hydroxyapatite.”
This argument is acknowledged but not found persuasive. Regarding “nacre”, Simon teaches it specifically in claim 6, reciting “said DBM substitute is osteoinductive-factor-supplemented demineralized mollusk nacre”. Regarding “dicalcium phosphate dihydrate”, Simon teaches it in a Markush group consisting of 4 compounds (claim 2). These limitations are interpreted to be species that are at once envisaged from the disclosures of Simon, due to the limited number of alternatives. Regarding “carbonate apatite” and “substituted hydroxyapatite”, hydroxyapatite is also claimed in claim 2 of Simon. Thus, one would rely on the specification for other forms which are also limited to 4 different classes “para 30-33”. Selection of the instantly claimed components is deemed “obvious to try” since the list of available compounds are interpreted as choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The burden shifts to the Applicant to provide evidence that the instantly claimed components result in unexpected results and/or are critical as opposed to the list provided by Simon. 
Regarding the USC 103 rejection over claims 47-48 and 52-54 over Simon and Yeh, Applicant argues the following:
“Yeh's teachings are noted above, and Liu teaches the preparation of a collagen composite with a laundry list of potential ceramic materials. Liu asserts that many different ceramics have been used as hard tissue substitutes, but that all had significant problems, such as too fast or too slow resorption rate, structural inadequacies, and others (paragraphs 0004, 0005), but that Liu's particular mineralized collagen, bioceramic composite solves such problems. One of ordinary skill in the art would not be drawn to Liu if looking to make a substitute composition comprising nacre particles, brushite and/or monetite, carbonate apatite; and substituted hydroxyapatite, let alone for one in which the substitute composition has a final setting time (Tf) of 60 min to 120 min. Liu provides no teaching or suggestion of the claimed invention, nor to combine with a reference (Yeh) that discloses a rapidly absorbed product with Ni which teaches a uniform nacre powder coated with HAP.”
This argument is acknowledged but not found persuasive. While it is true that Liu’s doesn’t disclose a specific embodiment comprising the components of instant claim 47, the broad teachings of Liu would allow one of ordinary skill in the art to achieve the instant invention, absent evidence of criticality or unexpected results. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613